Citation Nr: 1608540	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 21, 2000 for the award of a 100 percent disability rating for panic disorder with palpitations and mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a Travel Board hearing in his substantive appeal.  The record shows that the Veteran was scheduled for his requested hearing before a Veterans Law Judge in January 2016, but that he did not report and no good cause has been shown.  His request for a Board hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  A March 2004 rating decision that granted an award of a 100 percent rating for panic disorder from September 21, 2000, is final. 

2.  In October 2010, the Veteran requested an earlier effective date for the award of a 100 percent rating for his panic disorder with palpitations and mood disorder.


CONCLUSION OF LAW

The appeal for an effective date earlier than September 21, 2000 for the award of 100 percent disability rating for panic disorder with palpitations and mood disorder is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the resolution of the Veteran's appeal for an earlier effective date for the grant of a 100 percent disability rating for panic disorder with palpitations and mood disorder is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

The Veteran contends that an effective date earlier than September 21, 2000, is warranted for the grant of a 100 percent disability rating for panic disorder.

Historically, a June 1994 rating decision awarded service connection for panic attacks manifested by heart palpitations, rated 10 percent disabling effective from February 23, 1994.  The Veteran filed a notice of disagreement (NOD) with this rating decision in July 1994, but he did not perfect an appeal after the RO issued a Statement of the Case (SOC) in February 1995.  

The next correspondence from the Veteran pertaining to his panic disorder was received more than one year later, on April 7, 1997.  At that time, the Veteran submitted a claim for increase in his combined rating of 30 percent for service-connected left shoulder disability and heart palpitations that the RO accepted as raising a claim for increased ratings for the Veteran's service-connected left shoulder disability and panic disorder, respectively.  A June 2000 rating decision denied increased ratings for the service-connected left shoulder disability and "anxiety condition."  On September 21, 2000, the Veteran submitted a Statement in Support of the Claim (VA Form 21-4138) in reference to requesting increased ratings for his service-connected disabilities, asserting that his conditions had gotten worse.  He indicated that such request was made specifically in regard to his upper arm condition and panic disorder.  No disagreement was expressed as to the June 2000 rating decision, and no such disagreement may be reasonably construed therefrom, as it was specifically asserted that the correspondence request was based on his assertions that his conditions had gotten worse.  Based on the findings in examination reports, the RO issued an August 2001 rating decision in which it increased the rating for panic disorder with palpitations from 10 percent to 30 percent effective September 19, 2000.  In August 2001, the Veteran filed a notice of disagreement with regard to the August 2001 rating decision.  No statement of the case was issued thereafter.  See 38 C.F.R. § 20.200 (2015).  As such, the initiated appeal of the August 2001 rating decision remained pending, pursuant to the September 21, 2000 increased rating claim.

Subsequently, on March 18, 2004, the RO issued a rating decision that granted an increased rating, from 30 percent to 100 percent, for the Veteran's panic disorder with palpitations and mood disorder, effective September 21, 2000.  The Veteran did not appeal this decision.  Rather, in March 2004, the Veteran submitted a written statement indicating that "concerning my claim March 18, 2004.  This decision has completed my claim.  I wish no further appeal."  The Veteran did not file a notice of disagreement to the March 2004 rating decision or submit new and material evidence within one year of that decision.  Correspondence subsequent to the March 2004 rating decision was received from the Veteran but have no reference to his panic disorder.  Rather, they pertained to the status of his dependents.  A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2015).

Thereafter, a Report of General Information dated October 15, 2010 states that the Veteran requested an audit done on his account "because he said his retro did not go back far enough."  The RO construed this communication as a claim for an earlier effective date for the grant of a 100 percent disability rating for panic disorder.  The Board finds that such earlier effective date claim is precluded by law.  To seek an earlier effective date following a final decision, a Veteran must file a claim of clear and unmistakable error concerning the prior decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  This present claim was filed and developed as a free-standing claim for entitlement to an earlier effective date.  The disposition of the Veteran's effective date claim is controlled by legal precedent and is based upon the operation of law.  The Board has determined that the March 2004 rating decision is final. 

Because the evidence does not show that the Veteran filed a clear and unmistakable error claim with regard to the final March 2004 rating decision, and has instead attempted to file a free-standing earlier effective date claim, dismissal is the appropriate remedy.  The Board has no alternative but to dismiss the appeal without prejudice to the Veteran's filing a clear and unmistakable error claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Veteran's claim for entitlement to an earlier effective date for the award of a 100 percent rating for panic disorder with palpitations and mood disorder is dismissed.


ORDER

The appeal as to entitlement to an effective date earlier than September 21, 2000 for the award of a 100 percent disability rating for panic disorder with palpitations and mood disorder is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


